Name: Commission Regulation (EC) No 2424/97 of 4 December 1997 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 L 335/8 I EN I Official Journal of the European Communities 6 . 12. 97 COMMISSION REGULATION (EC) No 2424/97 of 4 December 1997 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 2205/97 (2), and in par ­ ticular Article 21 (3) thereof, Whereas Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1974/97 (4), provides for common sole quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of common sole in the waters of ICES division VII by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1997; whereas Belgium has prohibited fishing for this stock as from 14 November 1997; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of common sole in the waters of ICES division VII by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allo ­ cated to Belgium for 1997 . Fishing for common sole in the waters of ICES division VII by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 14 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1997 . For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p. 1 . (2) OJ L 304, 7. 11 . 1997, p. 1 . - 0 OJ L 66, 6 . 3 . 1997, p . 1 . (4 OJ L 278 , 11 . 10 . 1997, p. 1 .